Exhibit 10.1

EXECUTION COPY

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (“Agreement”), entered into
effective June 9, 2011, is between Novellus Systems, Inc., a California
corporation (the “Company”), and Richard S. Hill (“Executive”) (collectively,
“the parties”).

RECITALS

1. Executive has been employed by the Company and is currently serving as the
Chairman and Chief Executive Officer.

2. The Company desires to continue to employ Executive and to assure itself of
the continued services of Executive for the term of this Agreement, and
Executive desires to be employed by the Company for such period, upon the
following terms and conditions.

3. The Company and Employee have previously entered into a restated Employment
Agreement, dated as of July 24, 2008 (the “2008 Employment Agreement”), and now
desire to amend and restate in its entirety the 2008 Employment Agreement with
this Agreement to adjust the Executive’s annual base salary effective January 1,
2011, to clarify the terms of the 2008 Employment Agreement relating to the
provision of certain supplemental retirement benefits to Executive and to make
certain other technical revisions.

AGREEMENT

ACCORDINGLY, the parties agree as follows:

1. Period of Employment

(a) Basic Term. The Company shall continue to employ Executive to render
services to the Company in the position and with the duties and responsibilities
described in Section 2 from the date of this Agreement through December 31, 2012
(the “Term Date”, and such initial period of continued employment under the
Agreement, the “Basic Term”), unless Executive’s employment is terminated sooner
in accordance with Section 4 below.

(b) Renewal. The term and provisions of this Agreement shall automatically
extend for additional two-year periods if Executive remains employed on and
after December 31 of each year during the Basic Term, unless either party
notifies the other in writing to the contrary at least three (3) months prior to
the applicable December 31 date that it, or he, does not want the term to so
extend. Renewal extends the Term Date.

 

Page 1 of 14



--------------------------------------------------------------------------------

EXECUTION COPY

 

2. Position, Duties, Responsibilities

(a) Position. Executive is employed by the Company to render services to the
Company in the position of Chairman and Chief Executive Officer and shall
perform all services appropriate to that position, as well as such other
services as may reasonably be assigned by the Company. Executive shall devote
his best efforts and full-time attention to the performance of his duties.
Executive shall report to the Board of Directors of the Company.

(b) Other Activities. Except upon the prior written consent of the Company,
Executive will not (i) accept any other employment, or (ii) engage, directly or
indirectly, in any other business activity (whether or not pursued for pecuniary
advantage) that is or may be in conflict with, or that might place Executive in
a conflicting position to that of, the Company. Notwithstanding the foregoing,
while the Company does not request Executive’s service on the boards of
directors of other corporations, the Company does not, in principle, object to
such service where Executive would have no conflict of interest with duties owed
to the Company.

(c) Proprietary Information. “Proprietary Information” is all information and
any idea in whatever form, tangible or intangible, pertaining in any manner to
the business of the Company, or any Affiliate, or its employees, clients,
consultants, or business associates, which was produced by any employee of the
Company, or any Affiliate, in the course of his or her employment or otherwise
produced or acquired by or on behalf of the Company, or any Affiliate. All
Proprietary Information not generally known outside of the Company’s
organization, and all Proprietary Information so known only through improper
means, shall be deemed “Confidential Information.” Without limiting the
foregoing definition, Proprietary and Confidential Information shall include,
but not be limited to: (i) formulas, teaching and development techniques,
processes, trade secrets, computer programs, electronic codes, inventions,
improvements, and research projects; (ii) information about costs, profits,
markets, sales, and lists of customers or clients; (iii) business, marketing,
and strategic plans; and (iv) employee personnel files and compensation
information. Executive should consult any Company procedures instituted to
identify and protect certain types of Confidential Information, which are
considered by the Company to be safeguards in addition to the protection
provided by this Agreement. Nothing contained in those procedures or in this
Agreement is intended to limit the effect of the other.

(d) General Restrictions on Use. During the time that he is employed by the
Company, Executive shall use Proprietary Information, and shall disclose
Confidential Information, only for the benefit of the Company and as is
necessary to carry out his responsibilities under this Agreement. Following
termination, Executive shall neither, directly or indirectly, use any
Proprietary Information nor disclose any Confidential Information, except as
expressly and specifically authorized in writing by the Company. The publication
of any Proprietary

 

Page 2 of 14



--------------------------------------------------------------------------------

EXECUTION COPY

 

Information through literature or speeches must be approved in advance in
writing by the Company.

3. Compensation. In consideration of the services to be rendered under this
Agreement, Executive shall be entitled to the following:

(a) Base Salary and Bonus Eligibility. The Company shall pay Executive a base
annual salary of $913,120, payable bi-weekly, effective as of January 1, 2011.
Executive’s salary will be reviewed from time to time in accordance with the
Company’s established procedures for adjusting salaries for similarly situated
employees. Executive shall also be eligible to participate in the Company’s
executive bonus plan, as already established by the Company, and as may be
amended from time to time in the Company’s sole discretion.

(b) Employee Benefits. Executive shall be eligible to participate in the
Company’s employee benefit plans, and to receive perquisites of employment, as
established by the Company, and as may be amended from time to time in the
Company’s sole discretion at least equal to those provided to other Company
officers.

(c) Tax Withholding. The Company shall have the right to deduct or withhold from
the compensation due to Executive hereunder any and all sums required for
federal income and social security taxes and all state or local taxes now
applicable or that may be enacted and become applicable in the future.

4. Termination of Employment.

(a) Termination By Death. Executive’s employment shall terminate automatically
upon the death of Executive. The Company shall pay to Executive’s beneficiaries
or estate, as appropriate, any compensation then due and owing, and shall
continue to pay Executive’s salary and benefits, bi-weekly, through the second
full month after Executive’s death. Following Executive’s death, his outstanding
stock option, restricted stock, and restricted stock unit awards shall be
settled in accordance with the terms of the Company’s stock incentive plan and
the applicable award agreements. Except as set forth in this Section 4(a), the
Company shall have no further obligations under this Agreement following the
termination of Executive’s employment as a result of his death. Nothing in this
Section shall affect any entitlement of Executive’s heirs or designated
beneficiaries to the benefits of any life insurance plan or other applicable
benefits. If Executive’s employment with the Company terminates as a result of
his death, the supplemental retirement benefits described in Section 4(e) shall
be paid to Executive’s estate.

(b) Termination By Disability. If, in the sole opinion of the Company,
(i) Executive is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of

 

Page 3 of 14



--------------------------------------------------------------------------------

EXECUTION COPY

 

not less than 12 months, or (ii) Executive is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering the Company’s employees, then
Executive will be considered to be “disabled” for purposes of this Agreement,
and, to the extent permitted by law, the Company may relieve Executive of his
duties as Chief Executive Officer and Chairman. In such event, the Company shall
pay to Executive all compensation to which Executive is entitled up through the
last day of the month in which the 180th day of his disability occurs. If the
Company determines that Executive continues to be disabled and is unable to
return to employment on the last day of the month in which such 180-day period
ends, then Executive’s employment with the Company shall terminate on such date.
Upon such termination of Executive’s employment with the Company pursuant to the
provisions of this Section 4(b), Executive shall receive the supplemental
retirement benefits described in Section 4(e) below, and his outstanding stock
option, restricted stock, and restricted stock unit awards shall be settled in
accordance with the terms of the Company’s stock incentive plan and the
applicable award agreements Nothing in this Section shall affect Executive’s
rights under any disability plan in which he is a participant at the time his
disability arises.

(c) Termination By Company Not For Cause. At any time, the Company may terminate
Executive’s employment with the Company for any reason by providing Executive
ninety (90) days’ advance written notice, provided that Executive shall, in
addition to all compensation due and owing through the last day actually worked,
receive the following:

(i) A supplemental retirement payment equal to 60 times Executive’s highest base
monthly salary paid during his employment increased by an additional amount
equal to the positive difference (if any) between (1) the cash surrender value
of the policy of life insurance issued by Sun Life Insurance Company and
maintained by the Company with respect to Executive, determined as of the date
on which Executive’s termination is effective, and (2) the foregoing
supplemental retirement benefit. Executive’s aggregate supplemental retirement
benefit, inclusive of the additional amount described above shall be payable in
a single lump sum payment within thirty (30) days following his date of
termination, subject to Section 8(b) below.

(ii) Payment of Executive’s share of health insurance premiums for Executive and
his qualified dependents, in accordance with the Company’s existing officer
retirement health benefit program, as evidenced by the July 2005 Board of
Directors’ Resolution regarding Officers’ Retirement Medical and Dental Coverage
without regard to age or length of service limitations therein.

(iii) Executive’s stock options shall continue to vest during the two (2) year
period following his termination of employment (the “Severance

 

Page 4 of 14



--------------------------------------------------------------------------------

EXECUTION COPY

 

Period”). Executive shall not be required to exercise such options until three
(3) years following the end of the Severance Period; provided, however, that in
no event will the exercise period of each stock option described in this
paragraph extend beyond its original term. Each applicable stock option award
agreement shall be considered amended to include the foregoing provisions.

(iv) Executive’s restricted stock and restricted stock unit awards shall
immediately vest on the date his termination becomes effective and shall be
settled in accordance with the terms of the Company’s stock incentive plan and
the applicable award agreements.

(v) The amount of any payment provided for in this Section 4(c) shall not be
reduced, offset or subject to recovery by the Company by reason of any
compensation earned by Executive as the result of employment by another employer
during the Severance Period so long as Executive does not violate the provisions
of Section 5(d) below.

(vi) The supplemental retirement benefits described in this Section 4(c) shall
be conditioned upon Executive’s continued observance of the obligations
described in Section 5(d) throughout the Severance Period. Should Executive
engage in or pursue any of the activities described in Section 5(d) at any time
during the Severance Period, all supplemental retirement benefits described in
this Section 4(d) shall cease.

(d) Termination By Company For Cause. At any time, and without prior notice, the
Company may terminate Executive’s employment for Cause (as defined below). The
Company shall pay Executive all compensation then due and owing; thereafter, all
of the Company’s obligations under this Agreement shall cease. Termination for
“Cause” shall mean termination of Executive’s employment because of Executive’s
(i) involvement in fraud, misappropriation or embezzlement related to the
business or property of the Company; (ii) conviction for, or guilty plea to, a
felony; (iii) willful material breach of this Agreement; (iv) willful and
continued failure to substantially perform his duties under this Agreement,
provided, however, that if such Cause is reasonably curable, the Company shall
not terminate Executive’s employment hereunder unless the Company first gives
notice of its intention to terminate and the grounds of such termination, and
Executive has not within ninety (90) days following receipt of this notice,
cured such Cause.

(e) By Executive Not for Cause. At any time, Executive may terminate his
employment with the Company for any reason, with or without cause, by providing
the Company ninety (90) days’ advance written notice. The Company shall have the
option, in its complete discretion, to make termination of Executive’s
employment effective at any time prior to the end of such notice period,
provided the Company pays Executive all compensation due and owing through the
last day actually worked, plus an amount equal to the base salary Executive
would have earned through the balance of the above notice period.

 

Page 5 of 14



--------------------------------------------------------------------------------

EXECUTION COPY

 

Thereafter, the Company shall have no further obligations under this Agreement,
except as otherwise provided for in this Section 4(e). In the event Executive
terminates his employment pursuant to this Section 4(e), the Company shall pay
for Executive’s share of health insurance premiums for Executive and his
qualified dependents, in accordance with the Company’s existing officer
retirement health benefit program, as evidenced by the Company’s July 2005 Board
of Directors’ Resolution regarding Officers’ Retirement Medical and Dental
Coverage, without regard to age or length of service limitations therein.

Upon his termination of employment with the Company under this Section 4(e),
Executive shall be entitled to the supplemental retirement benefits in
recognition of his service to the Company as described below, provided Executive
agrees to and does refrain from further employment as an executive and/or member
of the board of directors of any company competing with the Company. The
supplemental retirement benefit shall consist of an amount equal to 60 times
Executive’s highest base monthly salary paid during his employment. In addition,
the foregoing supplemental retirement benefit shall be increased by an
additional amount equal to the positive difference (if any) between (1) the cash
surrender value of the policy of life insurance issued by Sun Life Insurance
Company and maintained by the Company with respect to Executive, determined as
of the date on which Executive’s termination is effective, and (2) the foregoing
supplemental retirement benefit. Executive’s aggregate supplemental retirement
benefit, inclusive of the additional amount described above, shall be payable in
the form of a single lump sum within thirty (30) days following Executive’s
termination of employment under this Section 4(e), subject to Section 8(b)
below.

The supplemental retirement benefits described in this Section 4(e) shall be
conditioned upon Executive’s continued observance of the obligations described
in Section 5(d) throughout a two year period following his termination. Should
Executive engage in or pursue any of the activities described in Section 5(d) at
any time during two years following his termination, all severance benefits
described in this Section 4(e) shall cease.

In the event Executive becomes eligible to terminate his employment for Good
Reason under Section 4(f) as a result of a Change in Control, his entitlement to
and amount of severance and related benefits, if any, shall be governed
exclusively by Section 4(f) if he terminates employment during the two (2) year
period commencing on the date of the Change in Control. From and after the
expiration of such period, Executive’s entitlement to severance and related
benefits shall be as determined under this Section 4, based on then-prevailing
facts and circumstances.

(f) By Executive for Good Reason. Executive may terminate, without liability,
his employment with the Company for Good Reason (as defined below), provided
Executive gives the Company ninety (90) days’ advance written notice of the
reason for termination and his intent to terminate this Agreement. During this
period, the Company shall have an opportunity to correct the

 

Page 6 of 14



--------------------------------------------------------------------------------

EXECUTION COPY

 

condition constituting Good Reason. If the condition is remedied within this
period, Executive’s notice to terminate shall be rescinded automatically; if not
remedied, termination of the Executive’s employment shall become effective upon
expiration of the above notice period. In this event, the Company shall pay
Executive all compensation due and owing through the last day actually worked
including any accrued but unused vacation. The Company shall also have the
option, in its complete discretion, to make termination effective at any time
prior to the end of the notice period, provided that the Company pays Executive
all compensation due and owing through the balance of the notice period (not to
exceed ninety (90) days). Executive shall be entitled to exercise his right to
terminate this Agreement for Good Reason only if he gives the required notice
not more than two (2) years after the occurrence of the event that is the basis
for the Good Reason. If Executive terminates his employment with the Company for
Good Reason pursuant to the provisions of this Section 4(f), Executive shall
receive the supplemental retirement benefits described in and pursuant to the
terms of subparagraphs 4(c)(i)-(vi) above.

Termination shall be for “Good Reason” if Executive voluntarily resigns
following: (i) a change in Executive’s position with the Company which
materially reduces Executive’s level of responsibility; (ii) a relocation of
Executive’s principal place of employment by more than fifty (50) miles,
provided and only if such change, reduction or relocation is effected by the
Company without Executive’s consent; (iii) a reduction in base compensation;
(iv) a reduction in targeted bonus; or (v) any reduction in bonus payments not
permitted by this Employment Agreement.

If the Company undergoes a Change in Control (as defined below) and Executive
accepts a position with the Company or its successor, as applicable, other than
Chairman and Chief Executive Officer, Executive will have the right to terminate
his employment, and it will be considered to be for Good Reason, at any time
within the period starting on the date the Change in Control occurs and ending
on the second anniversary of the Change in Control upon which termination, the
supplemental retirement benefits described in subparagraphs 4(c)(i)-(vi) above
will become payable in accordance with the terms of such subparagraphs; provided
however, that notwithstanding subparagraphs 4(c)(iii) and (iv) above, in the
event Executive terminates his employment under the circumstances described in
this paragraph, any unvested stock options, restricted stock or similar awards
(including any restricted stock unit awards) held by Executive on the date of
termination shall immediately vest and become exercisable, be released from any
applicable restrictions on transfer or repurchase rights, and/or immediately
vest and be settled. For this purpose, “Change in Control” shall mean:

(i) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;

 

Page 7 of 14



--------------------------------------------------------------------------------

EXECUTION COPY

 

(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company (including the capital stock of the Company’s subsidiary
corporations);

(iii) approval by the Company’s shareholders of any plan or proposal for the
complete liquidation or dissolution of the Company; or

(iv) any reverse merger in which the Company is the surviving entity but in
which securities possessing more than fifty percent (50%) of the total combined
voting power of the Company’s outstanding securities are transferred to a person
or persons different from those who held such securities immediately prior to
such merger.

Notwithstanding any provision herein to the contrary, no payments of amounts
that are subject to Section 409A of the Code shall be triggered by any Change in
Control that would not be deemed to constitute a “change in the ownership or
effective control, or in the ownership of a substantial portion of the assets”
as defined in Section 409A of the Code and its related Treasury regulations.

If any payment or benefit which Executive would receive pursuant to a Change in
Control from the Company or otherwise (collectively, the “Payments”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this paragraph, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then Executive will be entitled to
receive either (A) the full amount of the Payments; or (B) a portion of the
Payments having a value equal to one dollar ($1.00) less than three (3) times
Executive’s “base amount” (as such term is defined in Section 280G(b)(3)(A) of
the Code) (the “Safe Harbor Amount”), whichever of clauses (A) and (B), after
taking into account applicable federal, state, and local income taxes and the
Excise Tax, results in the receipt by Executive on an after-tax basis, of the
greater portion of the Payments. If a reduction in the Payments is necessary,
such reduction shall occur in the following order: reduction in cash payments;
cancellation of accelerated vesting of stock awards; reduction in employee
benefits. In the event that acceleration of vesting of stock award compensation
is to be reduced, such acceleration of vesting shall be cancelled in the reverse
order of the date of grant of Executive’s stock awards. Any determination
required under this provision shall be made in writing by the independent public
accountant of the Company (the “Accountants”), whose determination shall be
conclusive and binding for all purposes upon the Company and Executive. All fees
and expenses of the Accountants shall be borne solely by the Company. For
purposes of making any calculation required by this provision, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good-faith interpretations concerning the
application of Sections 280G and 4999 of the Code.

5. Termination Obligations

 

 

Page 8 of 14



--------------------------------------------------------------------------------

EXECUTION COPY

 

(a) Return of Company’s Property. Executive hereby acknowledges and agrees that
all personal property, including, without limitation, all books, manuals,
records, reports, notes, contracts, lists, blueprints, and other documents, or
materials, or copies thereof, and equipment furnished to or prepared by
Executive in the course of or incident to Executive’s employment, belong to the
Company and shall be promptly returned to the Company upon termination of
Executive’s employment.

(b) Representations and Warranties Survive Termination of Employment. The
representations and warranties contained herein, except Executive’s obligations
under Section 2(b), shall survive termination of Executive’s employment and
expiration of this Agreement.

(c) Cooperation in Pending Work. Following any termination of Executive’s
employment, Executive shall fully cooperate with the Company in all matters
relating to the winding up of pending work on behalf of the Company and the
orderly transfer of work to other employees of the Company. Executive shall also
cooperate in the defense of any action brought by any third party against the
Company that relates in any way to Executive’s acts or omissions while employed
by the Company.

(d) Noncompetition. Executive acknowledges and agrees that during his employment
with the Company, he has had access to confidential information and the
activities forbidden by this subsection would necessarily involve the improper
use and disclosure of this confidential information. To forestall this use or
disclosure, Executive agrees that during the Severance Period described in
Section 4(c), Executive shall not, directly or indirectly, (i) divert or attempt
to divert from the Company (or any Affiliate) any business of any kind in which
it is engaged; (ii) employ or recommend for employment any person employed by
the Company (of any Affiliate); or (iii) engage in any business activity that is
competitive with the Company (of any Affiliate) in any state where the Company
conducts its business, unless Executive can prove that any of the above actions
was done without the use of confidential information. In addition to the above
restrictions on noncompetitive activity, and regardless of whether any use of
confidential information is involved, Executive agrees that during the Severance
Period Executive shall not, directly or indirectly, (i) solicit any customer of
the Company (or any Affiliate) known to Executive (while he was employed by the
Company) to have been a customer with respect to products or services
competitive with products or services offered by the Company; or (ii) solicit
for employment any person employed by the Company (or any Affiliate).

6. Alternative Dispute Resolution

The Company and Executive mutually agree that any controversy or claim arising
out of or relating to this Agreement or the breach thereof, or any other dispute
between the parties, shall be submitted to mediation before a mutually agreeable
mediator, which cost is to be borne by the Company. In the event mediation is

 

Page 9 of 14



--------------------------------------------------------------------------------

EXECUTION COPY

 

unsuccessful in resolving the claim or controversy, such claim or controversy
shall be resolved by arbitration. The claims covered by this Agreement
(“Arbitrable Claims”) include, but are not limited to, claims for wages or other
compensation due; claims for breach of any contract (including this Agreement)
or covenant (express or implied); tort claims; claims for discrimination
(including, but not limited to, race, sex, religion, national origin, age,
marital status, medical condition, or disability); claims for benefits (except
where an employee benefit or pension plan specifies that its claims procedure
shall culminate in an arbitration procedure different from this one), and claims
for violation of any federal, state, or other law, statute, regulation, or
ordinance, except claims excluded in the following paragraph. The parties hereby
waive any rights they may have to trial by jury in regard to Arbitrable Claims.

Claims Executive may have for workers’ compensation or unemployment compensation
benefits are not covered by this Agreement. Also not covered is either party’s
right to obtain provisional remedies or interim relief from a court of competent
jurisdiction.

Arbitration under this Agreement shall be the exclusive remedy for all
Arbitrable Claims. The Company and Executive agree that arbitration shall be
held in or near Santa Clara County, California, and shall be in accordance with
the then current Employment Dispute Resolution Rules of the American Arbitration
Association, before an arbitrator licensed to practice law in the State of
California. The arbitrator shall have authority to award or grant both legal,
equitable, and declaratory relief. Such arbitration shall be final and binding
on the parties. The Federal Arbitration Act shall govern the interpretation and
enforcement of this section pertaining to Alternative Dispute Resolution. The
costs of the arbitrator shall be borne by the Company.

This Agreement to mediate and arbitrate survives termination of Executive’s
employment.

7. Notices

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered by hand
or mailed, postage prepaid, by certified or registered mail, return receipt
requested, and addressed to the Company:

Novellus Systems, Inc.

4000 North First Street

San Jose, CA 95134

Attn: Corporate Secretary

with a copy to:

Morrison & Foerster LLP

425 Market Street

 

Page 10 of 14



--------------------------------------------------------------------------------

EXECUTION COPY

 

San Francisco, CA 94105

Attn: Brandon Parris, Esq.

and to Executive at:

Mr. Richard Hill

Novellus Systems, Inc.

4000 North First Street

San Jose, CA 95134

with a copy to:

Manatt, Phelps & Phillips, LLP

1001 Page Mill Road, Bldg. 2

Palo Alto, CA 94304

Attn: David W. Herbst

Executive and the Company shall be obligated to notify the other party of any
change in address. Notice of change of address shall be effective only when made
in accordance with this Section.

8. Tax Provisions

(a) Notwithstanding any other provision of this Agreement whatsoever, the
Company shall have the right, after consulting with and securing the approval of
Executive, to provide for the application and effects of Section 409A of the
Code (relating to deferred compensation arrangements) and any related regulatory
or administrative guidance issued by the Internal Revenue Service such that the
severance and other benefits provided under this Agreement shall not trigger the
additional tax, interest, and any related penalties imposed by
Section 409A(l)(B) of the Code. Notwithstanding any contrary provision herein,
Executive’s termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits which is nonqualified deferred compensation under
Section 409A of the Code upon or following a termination of employment unless
such termination is also a “separation from service” within the meaning of
Section 409A of the Code, and Executive’s termination of employment shall be
deemed to have occurred for such purposes upon the occurrence of any event that
is a “separation from service” within the meaning of Section 409A of the Code
even if Executive continues in employment with the Company in some capacity. For
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service”
as so defined.

(b) The Company shall delay the payment of any benefits payable under this
Agreement as required to comply with Section 409A(a)(2)(B)(i) of the Code
(relating to payments made to certain “specified employees” of certain
publicly-traded companies) and in such event, any such amount to which

 

Page 11 of 14



--------------------------------------------------------------------------------

EXECUTION COPY

 

Executive would otherwise be entitled during the six (6) month period
immediately following his termination of employment shall instead be accumulated
through and paid or provided, together with interest at the long-term applicable
federal rate (annual compounding) under Section 1274(d) of the Code in effect on
his termination of employment, on the first business day following the
expiration of such six (6) month period, or if earlier, the date of his death.

(c) The continued benefits provided under Sections 4(b), 4(c)(ii), 4(e), and
4(f) that are taxable benefits (and that are not disability pay or death benefit
plans within the meaning of Section 409A of the Code) are intended to comply, to
the maximum extent possible, with the exception to Section 409A of the Code set
forth in Section 1.409A-1(b)(9)(v) of the Treasury Regulations (and any
successor thereto). To the extent that any of those benefits either do not
qualify for that exception, or are provided beyond the applicable time periods
set forth in Section 1.409A-1(b)(9)(v) of the Treasury Regulations, then they
shall be subject to the following additional rules: (i) the amount of in-kind
benefits provided, during any calendar year shall not affect the amount of
in-kind benefits to be provided, during any other calendar year; and (ii) the
right to in-kind benefits shall not be subject to liquidation or exchange for
another benefit.

(d) A scheduled payment to be made to Executive under this Agreement may be
delayed to the extent that the Company reasonably anticipates that if the
payment were made as scheduled, the Company’s deduction with respect to such
payment would not be permitted due to the application of Section 162(m) of the
Code; provided, however, that (i) any such payment that is delayed under this
provisions shall be credited with interest at the long-term applicable federal
rate (annual compounding) under Section 1274(d) of the Code until such time as
it is made to Executive, and (ii) any such delay shall be effected in accordance
with the requirements of Section 1.409A-2(b)(7)(i) of the Treasury regulations.

9. Entire Agreement

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Executive’s employment by the Company. Except for any stock option
agreements and any other agreements evidencing a loan or trust from the Company
to Executive (including but not limited to the two loan agreements between
Executive and the Company dated July 3, 1997 and July 31, 1997, and the
agreement evidencing the creation of a trust for the benefit of Executive dated
May 26, 1994), this Agreement supersedes all other prior and contemporaneous
agreements and statements pertaining in any manner to the employment of
Executive and it may not be contradicted by evidence of any prior or
contemporaneous statements or agreements. To the extent that the practices,
policies, or procedures of the Company, now or in the future, apply to Executive
and are inconsistent with the terms of this Agreement, the provisions of this
Agreement shall control.

 

Page 12 of 14



--------------------------------------------------------------------------------

EXECUTION COPY

 

10. Amendments, Waivers

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by Executive and by a duly authorized
representative of the Company other than Executive. No failure to exercise and
no delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein or by law or in equity.

11. Assignment; Successors and Assigns

Executive agrees that he will not assign, sell, transfer, delegate or otherwise
dispose of, whether voluntarily or involuntarily, or by operation of law, any
rights or obligations under this Agreement, nor shall Executive’s rights be
subject to encumbrance or the claims of creditors. Any purported assignment,
transfer, or delegation shall be null and void. Nothing in this Agreement shall
prevent the consolidation of the Company with, or its merger into, any other
corporation, or the sale by the Company of all or substantially all of its
properties or assets, or the assignment by the Company of this Agreement and the
performance of its obligations hereunder to any successor in interest. In the
event of a Change in Control of the Company, the terms of this Agreement will
remain in effect and shall be binding upon any successor in interest.
Notwithstanding and subject to the foregoing, this Agreement shall be binding
upon and shall inure to the benefit of the parties and their respective heirs,
legal representatives, successors, and permitted assigns, and shall not benefit
any person or entity other than those enumerated above.

12. Severability; Enforcement

If any provision of this Agreement, or the application thereof to any person,
place, or circumstance, shall be held by a court of competent jurisdiction to be
invalid, unenforceable, or void, the remainder of this Agreement and such
provisions as applied to other persons, places, and circumstances shall remain
in full force and effect.

13. Governing Law

The validity, interpretation, enforceability, and performance of this Agreement
shall be governed by and construed in accordance with the law of the State of
California.

14. Acknowledgment of Parties

The parties acknowledge (a) that they have consulted with or have had the
opportunity to consult with independent counsel of their own choice concerning
this Agreement, and (b) that they have read and understand the Agreement, are

 

Page 13 of 14



--------------------------------------------------------------------------------

EXECUTION COPY

 

fully aware of its legal effect, and have entered into it freely based on their
own judgment and not on any representations or promises other than those
contained in this Agreement.

15. Date of Agreement

The parties have duly executed this Agreement as of the date first written
above.

 

EXECUTIVE

    /s/ Richard S. Hill

Richard Hill NOVELLUS SYSTEMS, INC. By:  

        /s/ Andrew Gottlieb

  Name: Andrew Gottlieb   Title: Vice President and General Counsel

 

Page 14 of 14